EX-99(e)(2) Fifth Amended and Restated Schedule A to the Amended and Restated Distribution Agreement by and between Scout Funds and UMB Distribution Services, LLC Name of FundsOriginal Effective Date Annual Renewal Deadline Scout Stock FundMay 19, 2001March 31 Scout Mid Cap FundOct. 31, 2006 March 31 Scout Small Cap FundMay 19, 2001 March 31 Scout International FundMay 19, 2001 March 31 Scout International Discovery FundDec. 31, 2007 March 31 Scout Global Equity FundJune 30, 2011 March 31 Scout Core Bond FundMay 19, 2001March 31 Scout Core Plus Bond FundApril 21, 2011 March 31 Scout Unconstrained Bond FundSept. 29, 2011 March 31 Scout Low Duration Bond FundAug. 29, 2012 March 31 The undersigned, intending to be legally bound, hereby execute this Fifth Amended and Restated Schedule A to the Amended and Restated Distribution Agreement dated April 1, 2010, and executed by and between Scout Funds and UMB Distribution Services, LLC, to be effective as of the 24th day of August, 2012. UMB DISTRIBUTION SERVICES, LLCSCOUT FUNDS By: /s/ Robert J. Tuszynski By: /s/ Andrew J. Iseman Title:Robert J. Tuszynski, President Title:Andrew J. Iseman, President
